Citation Nr: 0937320	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  03-00 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel





INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which found that the appellant had no recognized 
service and that he was ineligible for VA benefits.

In a June 2004 decision, the Board denied entitlement to 
basic eligibility for VA benefits.  The appellant appealed 
the Board's decision to the Court.  Following the submission 
of briefs from both sides, the Court entered an Order on May 
2, 2006 that set aside the June 2004 Board decision and 
remanded the claim for readjudication consistent with the 
Order.  Judgment was entered on June 27, 2006.  

The Board subsequently remanded the claim in September 2008 
for additional development and to address due process 
concerns.  The actions directed by the Board have been 
accomplished and the matter as been returned to the Board for 
appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have qualifying service as a Veteran.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 
3.203 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a Veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2008).

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2008).  "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2008).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2008).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2008).  
With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. § 3.40(c),(d).  Service 
department certifications will be accepted to establish 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946.  38 
C.F.R. § 3.40(d).  Moreover, it has been held that a service 
department determination as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The appellant filed a claim for Veteran's disability 
compensation in August 2001.  He alleged service from 
December 1941 to September 1942, after which he was released 
after being held as a prisoner of war (POW) of the Japanese 
imperial government.  In Section III of his Application for 
Compensation (Tell us about your active duty), the appellant 
was requested to attach his original DD214 or a certified 
copy to his application.  However, he did not provide this 
documentation with his application.  




The appellant has attempted to verify his service by 
submitting several affidavits from former comrades averring 
to his service as a Philippine soldier and a POW of the 
Japanese government during World War II.  These affidavits 
indicate that the appellant was captured in May 1942 and held 
by the Japanese until September 1942, and that he thereafter 
enlisted again and was discharged after the liberation of the 
La Union area in March 1946.  See statements from J.R.F. and 
C.D. received in October 2001.  An affidavit from Col. 
G.R.H., (Ret.) AFP, dated in October 2002 avers that the 
appellant joined "B" Company, 1st Bn, 121st Infantry, USAFIP-
NL, after his release from POW camp in September 1942.  The 
appellant has also submitted a document appearing to be an 
oath of allegiance to the Japanese government in an attempt 
to verify his claim that he was a Japanese POW.

In September 2001, the RO requested verification of the 
appellant's service and any service medical records from the 
service department.  The identifying information provided by 
the RO was obtained from the appellant's claims form and 
supplemental claim form.  In November 2001, a response from 
the National Personnel Records Center (NPRC) indicated that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including recognized guerrillas, in the 
service of the United States Armed Forces.  

The verification/certification provided by the NPRC is 
binding on VA such that VA has no authority to change or 
amend the finding; moreover, the appellant has not submitted 
any of evidence from a service department establishing any 
service.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  In 
addition, the appellant was specifically requested to provide 
corrective certification showing Veteran status after the 
Court determined that this was the only evidence he could 
provide to show such status, but has not provided this 
information.  See May 2006 Order; Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); see also October 2008 letter.  
Therefore, inasmuch as the U.S. service department's 
determination regarding the appellant's service is binding on 
VA, the Board concludes that the appellant is not a "Veteran" 
for purposes of entitlement to VA benefits, and his claim for 
entitlement to VA benefits based on such service must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

At this juncture, the Board notes that the notice and duty to 
assist provisions have no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).  In cases such as the instant one, where 
the claim cannot be substantiated because there is no legal 
basis for the claim, or because undisputed facts render the 
claimant ineligible for the claimed benefit, VA is not 
required to meet the duty to assist a claimant.  See Sabonis, 
6 Vet. App. at 430 (1994); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); see also VAOPGCPREC 5- 2004.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.





The Board acknowledges that section 5103 notice was not 
provided to the appellant prior to the issuance of the 
December 2001 decision that is the subject of this appeal.  
It finds, however, that any pre-adjudicatory § 5103(a) notice 
error is non-prejudicial in light of the post-adjudicatory 
notice and opportunity provided to develop the case during 
the extensive appellate proceedings.  In this regard, an 
October 2008 letter informed the appellant of the evidence 
necessary to substantiate his claim, of his and VA's 
respective duties in obtaining evidence, and notice of the 
appropriate disability rating and effective date of any grant 
of service connection.  The appellant was also specifically 
requested to provide corrective certification showing Veteran 
status and was informed that the reason for this request was 
that the NPRC had reported he had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
The claim was readjudicated in a supplemental SOC (SSOC) 
dated August 2009.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Accordingly, the duty to notify has been fulfilled.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In 
Section III of his Application for Compensation (Tell us 
about your active duty) received in August 2001, the 
appellant was requested to attach his original DD214 or a 
certified copy to his application.  Because he did not 
provide this documentation with his application, the RO 
requested verification of his service from the service 
department.  There is no indication of any additional 
relevant evidence that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the 
appellant has failed to establish status as a Veteran, a 
medical examination or 




opinion would not substantiate his claim.  As such, it is not 
prejudicial to the appellant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United 
States Court of Appeals for Veterans Claims noted that, when 
a service department refuses to certify service, there are 
presumably no documents issued by the service department that 
the appellant could submit to VA that would show qualifying 
service under 38 C.F.R. § 3.203.  Palor, 21 Vet. App. at 332.  
Similar to Palor, there are no further means to verify the 
claimed service by the appellant.  In such a situation, no 
amount of notice or further assistance to the appellant can 
change the legal outcome.  As noted in Soria, and reiterated 
in Palor, the appellant's "only recourse lies within the 
relevant service department, not the VA."  Soria, 118 F.3d at 
749.  See Palor, 21 Vet. App. at 333.  VA, therefore, has no 
further notice or assistance duty to the appellant.

The Board has considered the impact of the RO's sua sponte 
request for verification of the appellant's service from 
NPRC.  However, because the appellant did not attach 
verification of his service as requested on his initial 
application submitted to the RO in August 2001, VA thereafter 
properly requested verification of service from a service 
department.  See 38 C.F.R. § 3.203(c).  And while the 
appellant was not advised of lack of veteran status until the 
RO rendered its decision denying the claim in November 2001, 
the appellant was subsequently provided adequate notice, 
followed by a readjudication of the claim.      

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this 


time is not prejudicial to the appellant.


ORDER

Basic eligibility requirements for Department of Veterans 
Affairs (VA) benefits is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


